     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
STEPNEY, LLC,                 :
                              :
               Plaintiff,     :
                              :
v.                            :        Civil No. 3:19cv720(AWT)
                              :
NAUTILUS INSURANCE COMPANY,   :
                              :
               Defendant.     :
------------------------------x

           RULING ON MOTION FOR JUDGMENT ON THE PLEADINGS

     The plaintiff, Stepney, LLC (“Stepney”), brings a two-count

amended complaint alleging failure of the defendant to provide

insurance coverage to the plaintiff for property damage to

premises owned by the plaintiff. The defendant, Nautilus

Insurance Company (“Nautilus Insurance”), has moved for judgment

on the pleadings. For the reasons set forth below, the

defendant’s motion for judgment on the pleadings is being

granted.

I.   FACTUAL ALLEGATIONS


     For the purposes of this motion, the court takes the

following factual allegations set forth in the amended complaint

as true.




                                   1
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 2 of 12



     Stepney is a Connecticut limited liability company

authorized to do business both in the State of Connecticut and

in the State of Florida. Nautilus Insurance is a foreign

casualty insurance company authorized to do business in the

State of Connecticut and in other states of the United States of

America.


     Prior to and on June 14, 2017, the plaintiff was the owner

of a commercial restaurant building located at 19630 South

Tamiami Trail, Fort Myers, Florida. On June 14, 2017, the

plaintiff entered into a rental agreement with James Boyle d/b/a

“The Tubby Pig Restaurant” to lease a fully-equipped restaurant

located at 19630 South Tamiami Trail for the period beginning

July 1, 2017 and ending June 30, 2022. At the commencement of

the lease, the tenant provided the plaintiff with a Certificate

of Liability Insurance issued by Nautilus Insurance.


     On September 10, 2017, Hurricane Irma damaged the

plaintiff’s building, causing both exterior and interior damage

and resulting in financial loss to the plaintiff. Following the

hurricane damage to the building, the plaintiff hired a roofing

company to repair the hurricane-damaged roof.


     Before starting the roof repairs, the roofing contractor

installed a blue protective tarp on the roof to prevent

additional rainwater from getting into the building. During

                                   2
      Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 3 of 12



subsequent days, the tarp loosened, which allowed more rainwater

to get into the building.


      At all relevant times both before and after the hurricane,

the tenant was in possession and control of the building, and

the tenant failed to take any steps to re-secure the tarp to

prevent additional damage to the interior of the building. The

tenant did not notify the roofing contractor that the tarp had

come loose.


      The defendant conducted an inspection of the damaged

premises and made an insurance payment to the tenant. The

defendant has refused to make an insurance payment to the

plaintiff.


II.   LEGAL STANDARD


      “After the pleadings are closed but within such time as not

to delay the trial, any party may move for judgment on the

pleadings.”   Fed. R. Civ. P. 12(c). “In deciding a Rule 12(c)

motion, [the court employs] the same . . . standard applicable

to dismissals pursuant to [Rule] 12(b)(6).”        L-7 Designs, Inc.

v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011)(internal

citations and quotation marks omitted.) When deciding a motion

to dismiss under Rule 12(b)(6), “the allegations of the




                                    3
       Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 4 of 12



complaint should be construed favorably to the pleader.” Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974).

       Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”       Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478 U.S.

265, 286 (1986)) (on a motion to dismiss, courts “are not bound

to accept as true a legal conclusion couched as a factual

allegation”).    “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.”          Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557 (internal quotation marks omitted)).         “Factual allegations

must be enough to raise a right to relief above the speculative

level, on the assumption that all allegations in the complaint

are true (even if doubtful in fact).”        Twombly, 550 U.S. at 555

(citations omitted).

       However, the plaintiff must plead “only enough facts to

state a claim to relief that is plausible on its face.”           Id. at

570.    “The function of a motion to dismiss is ‘merely to assess

the legal feasibility of the complaint, not to assay the weight

of the evidence which might be offered in support thereof.’”

Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn.

                                     4
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 5 of 12



1999) (quoting Ryder Energy Distrib. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)).         “The

issue on a motion to dismiss is not whether the plaintiff will

prevail, but whether the plaintiff is entitled to offer evidence

to support his claims.”    United States v. Yale New Haven Hosp.,

727 F. Supp. 784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S.

at 236).

     On a Rule 12(c) motion, the court considers “the complaint,

the answer, any written documents attached to them, and any

matter of which the court can take judicial notice for the

factual background of the case.”       Roberts v. Babkiewicz, 582

F.3d 418, 419 (2d Cir. 2009).     The court’s consideration may

include “any written instrument attached to [the complaint] as

an exhibit, . . . materials incorporated in it by reference, . .

. and documents, that although not incorporated by reference,

are ‘integral’ to the complaint.” Sirva v. Morton, 380 F.3d 57,

67 (2d Cir. 2004); Chambers v. Time Warner, Inc., 282 F.3d 147,

153 (2d Cir. 2002).


III. DISCUSSION


     Stepney brings two claims in its amended complaint, and

Nautilus Insurance asserts two counterclaims.




                                   5
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 6 of 12



     In Count I of the Amended Complaint, Stepney brings a claim

against Nautilus Insurance for damages to rented premises. (Am.

Compl., ECF No. 34, Count I ¶ 9.)

     In Count II, Stepney brings a claim against Nautilus

Insurance based on the “failure of the insured tenant to

mitigate further water damage to the property interior and its

contents.” (Am. Compl., Count II ¶ 10.) It alleges that that

failure “constituted negligence of omission on the part of the

insured for which [Stepney] should be compensated.” Id.

     In Count I of the Counterclaim, Nautilus Insurance seeks a

declaration that “Stepney is only entitled to rights as an

additional insured under The Tubby Pig Restaurant’s policy for

liability claims that may be brought against it due to the acts

or omissions of the lessee Tubby Pig Restaurant” and that “[t]o

date no liability claim has been made against [Stepney].”

(Def.’s Answer, Counterclaim and Affirmative Defenses, ECF No.

37, ¶¶ 14, 17.)

     In Count II of the Counterclaim, Nautilus Insurance seeks a

declaration that Stepney has no claim because of the exclusion

for damage to the insured’s own property. (Def.’s Answer,

Counterclaim and Affirmative Defenses, ¶ 21.)




                                   6
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 7 of 12



     “[C]onstruction of a contract of insurance presents a

question of law . . . . It is the function of the court to

construe the provisions of the contract of insurance.” Hartford

Cas. Ins. Co. v. Litchfield Mut. Fire Ins. Co., 274 Conn. 457,

462 (2005) (citations omitted.)

     “Liability insurance is insurance that exclusively or

primarily covers risks related to the liability of an insured to

third parties, including the liability-insurance-coverage part

of an insurance policy that includes other forms of coverage.”

Restatement of Liability Insurance § 1 (2019); see also 43 Am.

Jur. 2d Insurance § 660 (2020) (“Liability coverage requires the

insurer to shield the insured from making payment on a claim for

which the insured is liable. Effectively, liability insurance

protects the insured from having to pay monetary damages that

result from the insured's own tortious conduct. Such liability

arises where the insured causes: (1) damages on account of

bodily injury to a person, other than the insured; or (2) damage

to or destruction of property owned by parties (other than the

insured's property) arising out of accidents or occurrences in

business, professional, or personal life.”)


     The policy at issue in this case is Policy Number NN836819

(the “Policy”). The Policy Summary shows that the Policy has two

packages: “Commercial Property” and “General Liability.” (Pl.’s



                                   7
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 8 of 12



Objection to Def.’s Mot. for J. on the Pleadings, ECF No. 53,

(“Pl.’s Mem.”), Ex. D at 4, 6.) The certificate confirming

Stepney’s rights as an additional insured is entitled

“Certificate of Liability Insurance.” It states that the type of

insurance is “Commercial General Liability” and further states

that “Stepney LLC[ ]is listed as an additional insured in

regards to the general liability policy . . . .” (Am. Compl.,

Ex. A.) Likewise, the “Additional Insured – Managers or Lessors

of Premises” endorsement that confers contractual rights on

Stepney refers in the upper right-hand corner to “Commercial

General Liability” and refers in the body of the endorsement to

the “Commercial General Liability Coverage Part.” (Def.’s Opp.

to Pl.’s Mot. for a More Definite Statement, ECF No. 21, Ex. A.)

General liability coverage does not insure policyholders for

their own losses, but rather for their liability to third

parties for injury or damage caused by the policyholder.

     In addition, the Commercial General Liability Coverage Part

of the Policy specifically excludes coverage for claims based on

damage to the insured’s own property. Exclusion J excludes

coverage for “[p]roperty damage to . . . property you own, rent

or occupy, including any costs or expenses incurred by you, or

any other person, organization or entity, for repair,

replacement, enhancement, restoration or maintenance of such

property for any reason, including prevention of injury to a

                                   8
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 9 of 12



person or damage to another’s property . . . .” (Def.’s Reply

Mem. in Response to Pl.’s Opp. to Def.’s Mot. for J. on the

Pleadings, ECF No. 56, (“Def.’s Reply”), Ex. A at 5)(quotation

marks omitted.)

     Stepney has admitted that no liability claim has been made

against it. See Answer to Counterclaim, ECF No. 49, ¶ 17.

Stepney’s claims are for its own losses resulting from hurricane

damage to its own property and from the tenant’s failure to

mitigate damages to that property. Because the Commercial

General Liability Coverage Part of the Policy is general

liability insurance, any acts or omissions by the tenant would

trigger coverage only if Stepney were to face a liability claim

arising out of those acts or omissions. Moreover, because the

Commercial General Liability Coverage Part of the Policy

excludes coverage for damage to the insured’s own property, it

does not cover Stepney’s claims for coverage based on damage to

its own property.


     In its opposition, Stepney argues: “Among the various

coverages [listed in the Commercial General Liability Coverage

Part Declarations under the title of “LIMITS OF INSURANCE”] is

the language extending coverage to the Plaintiff to wit: ‘Damage

to premises rented to you limit $100,000.00 . . . .’” (Pl.’s

Mem. at 3.) However, this language refers to an exception to the



                                   9
     Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 10 of 12



exclusions from coverage: “Exclusions c. through n. do not apply

to damage by fire to premises while rented to you or temporarily

occupied by you with permission of the owner. A separate Limit

of Insurance applies to this coverage as described in SECTION

III – LIMITS OF INSURANCE.” (Def.’s Reply, Ex. A at 7.) This

exception to Exclusions c. though n. only applies to claims

against insureds for damage to premises rented to or temporarily

occupied by an insured as a result of fire. Stepney is not

making a claim for property damage caused by fire, and it is the

owner and lessor of the damaged property, not a lessee.

     Stepney also argues that “the primary insured, ‘The Tubby

Pig Restaurant, Inc.’ made a claim for damages to real and

personal property related to a loss sustained on September 10,

2017. Thereafter, Vericlaim made a loss assessment/estimate of

Damages . . . . Upon information and belief damages were paid to

‘The Tubby Pig Restaurant’ as a result . . . . Among these

damages, were those of real property including flooring and

walls. That fact if proven true, fl[ies] in the face of the

Defendant’s claims of no coverage.” (Pl.’s Mem. at 4.)

     As discussed above, there are two packages under the

Policy: Commercial Property and General Liability. Stepney is

only listed as an additional insured on the Commercial General

Liability Coverage Part; it is not an additional insured under

the Property Insurance Coverage Part. The Tubby Pig’s claim for

                                   10
      Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 11 of 12



its own loss resulting from property damage to the leased

premises were made under the Property Insurance Coverage Part of

the Policy. Payment by Nautilus Insurance for the property

damage claim pursuant to the Property Insurance Coverage Part is

not inconsistent with its position that coverage under the

Commercial General Liability Coverage Part has not been

triggered.


      Accordingly, the court concludes that Nautilus Insurance is

entitled to judgment on the pleadings on both counts of the

amended complaint and on both counterclaims because the

Commercial General Liability Coverage Part under which Stepney

is covered as an additional insured does not provide coverage to

Stepney for damage to property that it owns, and no liability

claim has been made against Stepney.



IV.   CONCLUSION


      For the reasons set forth above, the defendant’s Motion for

Judgment on the Pleadings (ECF No. 52) is hereby GRANTED.

      The Clerk is directed to enter judgment in favor of the

defendant and close this case.

      It is so ordered.

      Dated this 22nd day of December, 2020 at Hartford,

Connecticut.


                                    11
Case 3:19-cv-00720-AWT Document 57 Filed 12/22/20 Page 12 of 12




                                   __________/s/ AWT____________
                                        Alvin W. Thompson
                                   United States District Judge




                              12
